DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail and an electronic mail from Alaine Hong on behalf of Anthony S. King (Reg. No. 49,063), Attorney of Record, on June 6, 2022.
The application has been amended as follows: 
IN THE CLAIMS
1.	A semiconductor device, comprising: 
a diffusion barrier structure, wherein the diffusion barrier structure comprises a two-dimensional (2D) material, and the diffusion barrier structure has a first inclined sidewall; 
a bottom electrode, over the diffusion barrier structure, wherein the bottom electrode has a second inclined sidewall aligned with the first inclined sidewall; 
a top electrode, over the bottom electrode; 
a switching layer, between the bottom electrode and the top electrode, and configured to store data, wherein the switching layer comprises germanium sulfide (GeS), germanium antimony tellurium (GeSbTe), arsenic sulfide (AsS), silicon oxide or amorphous silicon, the switching layer has an inverted T-shape in cross section, the switching layer has [[an]]a third inclined sidewall in direct physical contact with an inter-layer dielectric layer, the switching layer has a vertical sidewall in direct physical contact with a passivation layer, the third inclined sidewall and the vertical sidewall have different angles with respect to a bottom surface of the switching layer, and the passivation layer covers a top surface of the top electrode; and 
a capping layer, between the switching layer and the top electrode, the capping layer directly physically contacting with the switching layer, wherein the capping layer comprises silver, copper tantalum or copper tellurium, 
wherein a thermal conductivity of the diffusion barrier structure is greater than approximately 20 watts per meter kelvin (W/mK), and a width of the diffusion barrier structure is greater than a width of the switching layer.

23.	A semiconductor device, comprising: 
a single-layered diffusion barrier structure comprising a first portion and a second portion surrounding the first portion, wherein the single-layered diffusion barrier structure comprises a two-dimensional (2D) material, and the single-layered diffusion barrier structure has a first inclined sidewall; 
a bottom electrode, over the single-layered diffusion barrier structure, wherein the bottom electrode has a second inclined sidewall aligned with the first inclined sidewall; 
a top electrode, over the bottom electrode; 
a switching layer, between the bottom electrode and the top electrode, and configured to store data, wherein the switching layer comprises germanium sulfide (GeS), germanium antimony tellurium (GeSbTe), arsenic sulfide (AsS), silicon oxide or amorphous silicon, the switching layer has an inverted T-shape in cross section, a sidewall of the switching layer has an inclined portion, a vertical portion and a horizontal portion coupled with the vertical portion and the inclined portion, the inclined portion has a first angle with respect to a bottom surface of the switching layer, the vertical portion has a second angle with respect to the bottom surface different from the first angle, [[and]] the vertical portion and the horizontal portion are in direct physical contact with a passivation layer, and the passivation layer has a first end in direct physical contact with a top metallization layer and a second end in direct physical contact with the horizontal portion; and 
a capping layer, between the switching layer and the top electrode, the capping layer directly physically contacting with the switching layer, wherein the capping layer comprises silver, copper tantalum or copper tellurium, 
wherein a thermal conductivity of the single-layered diffusion barrier structure is greater than approximately 20 watts per meter kelvin (W/mK), a thickness of the first portion of the single-layered diffusion barrier structure is greater than a thickness of the second portion of the single-layered diffusion barrier structure, a width of the single-layered diffusion barrier structure is greater than a width of the switching layer, the passivation layer has a first sidewall facing the switching layer and a second sidewall opposite to the first sidewall, the first inclined sidewall of the single-layered diffusion barrier structure is offset from the second sidewall of the passivation layer, and the second inclined sidewall of the bottom electrode is offset from the second sidewall of the passivation layer.

29.	A semiconductor device, comprising: 
a single-layered diffusion barrier structure comprising a first portion and a second portion surrounding the first portion, wherein the single-layered diffusion barrier structure comprises a two-dimensional (2D) material; 
a bottom electrode, over the single-layered diffusion barrier structure; 
a top electrode, over the bottom electrode; 
a switching layer, between the bottom electrode and the top electrode, and configured to store data, wherein the switching layer comprises germanium sulfide (GeS), germanium antimony tellurium (GeSbTe), arsenic sulfide (AsS), silicon oxide or amorphous silicon,
a capping layer, between the switching layer and the top electrode, the capping layer directly physically contacting with the switching layer, the switching layer and the passivation layer directly physically contacting with a top surface of the bottom electrode, wherein the switching layer is enclosed by the bottom electrode, the capping layer and the passivation layer, a central portion of the switching layer is lower than [[a]]the top surface of the bottom electrode, a width of the bottom electrode is greater than a bottom width of the switching layer, and the capping layer comprises silver, copper tantalum or copper tellurium, 
wherein a thermal conductivity of the single-layered diffusion barrier structure is greater than approximately 20 watts per meter kelvin (W/mK), a thickness of the first portion of the single-layered diffusion barrier structure and a thickness of the second portion of the single-layered diffusion barrier structure are substantially the same.

36.	The semiconductor device of Claim 29, wherein the passivation layer is in direct physical contact with a top surface of thetop electrode.

38.	The semiconductor device of Claim 1, wherein the top electrode has a [[third]]fourth inclined sidewall

39.	The semiconductor device of Claim 1, wherein the first inclined sidewall of the diffusion barrier structure directly physicallycontacts with the inter-layer dielectric layer and is offset from a sidewall of the passivation layer directly physically contacting with the inter-layer dielectric layer, and the second inclined sidewall of the bottom electrode physicallycontacts with the inter-layer dielectric layer and is offset from the sidewall of the passivation layer directly physically contacting with the inter-layer dielectric layer.


Allowable Subject Matter
Claims 1-2, 4-5, 7, 23-29, 31-33 and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-5, 7 and 38-39 are allowed because the prior art of record, individually or in combination, does not teach or suggest at least the limitations “the switching layer has a third inclined sidewall in direct physical contact with an inter-layer dielectric layer” and “the third inclined sidewall and the vertical sidewall have different angles with respect to a bottom surface of the switching layer” in combination with other limitations as recited in claim 1.
Claims 23-28 are allowed because the prior art of record, individually or in combination, does not teach or suggest at least the limitations “a sidewall of the switching layer has an inclined portion, a vertical portion and a horizontal portion coupled with the vertical portion and the inclined portion, the inclined portion has a first angle with respect to a bottom surface of the switching layer, the vertical portion has a second angle with respect to the bottom surface different from the first angle” in combination with other limitations as recited in claim 23.
Claims 29, 31-33 and 35-37 are allowed because the prior art of record, individually or in combination, does not teach or suggest at least the limitation “the switching layer and the passivation layer directly physically contacting with a top surface of the bottom electrode” in combination with other limitations as recited in claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811